Judgment, Supreme Court, New York County (Marcy Kahn, J.), rendered February 7, 1997, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him, as a second violent felony offender, to a determinate term of 6 years, unanimously affirmed.
The verdict was not against the weight of the evidence. Issues of credibility and reliability of identification testimony were properly presented to the jury and we see no reason to disturb its findings. Concur — Lerner, P. J., Milonas, Ellerin, Rubin and Williams, JJ.